DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moutsokapas [US 20050192702 A1].
As per Claim 1, Moutsokapas teaches a method comprising:
monitoring a container transfer device while lowering a container onto a transport platform, comprising automatically:
monitoring by fixedly mounted optical detection equipment 27 a measurement zone defined by one or more beams (Para 58);
wherein the measurement zone comprises at least two locking pins (twist locks 13) of a transport platform at a loading place and space above the transport platform (See fig. 2);
automatically detecting and following by the same optical detection equipment at the measurement zone, while lowering the container 1 onto the transport platform (automatically detected by the cameras 27);
a position of the at least two locking pins; and
a relative position of the container at the measurement zone and the at least two locking pins (See fig. 2, Para 67).
As per Claim 3, Moutsokapas teaches the method of claim 1, wherein based on relative positions of pin holes of the container and the at least two locking pins of the transport platform, the container transfer device is correspondingly automatically controlled to transfer the container onto the transport platform aligning the pin holes with the at least two locking pins (Para 29 and 65).
As per Claim 4, Moutsokapas teaches the method of claim 1, wherein on lowering the container onto the transport platform, the position of the at least two locking 
As per Claim 5, Moutsokapas teaches a method comprising monitoring a transfer device on lifting a container away from the transport platform (Para 1), the method further comprising automatically:
monitoring by - fixedly mounted optical detection equipment 27, a measurement zone defined by one or more beams, which measurement zone comprises at least two locking pins 13 of a transport platform at a loading place and space above the transport platform (See fig. 2, Para 58);
detecting by the optical detection equipment an initial position of the container before removal of the container from the transport platform;
automatically determining, based on the initial position of the container, an initial position of the at least two locking pins of the transport platform which correspond to the-pin holes of the container; and
automatically verifying using the optical detection equipment that said at least two locking pins become visible underneath the container as an indication that the at least two locking pins of the transport platform, which correspond to the pin holes of the container, do detach from the pin holes of the container (Para 9, 20, 64 and 67).
As per Claim 6, Moutsokapas teaches the method of claim 5, further comprising: automatically interrupting said lifting of the container if said verifying fails (Para 18).
As per Claim 7, Moutsokapas teaches the method of claim 5, wherein the lifting of the container is interrupted unless lock pins of a long side closer to the optical 
As per Claim 8, Moutsokapas teaches the method of claim 7, wherein the lifting of the container is interrupted unless lock pins of long side farther away from the optical detection equipment become visible on lifting the container by a second distance that is greater than the first distance (Para 36 and 42).
As per Claim 9, Moutsokapas teaches the method of claim 1, further comprising: receiving comparison information about vertical information of the container; and
using the received comparison information for calibration of the detection equipment- or for verifying a determination made with the optical detection equipment (Para 26).
As per Claim 10, Moutsokapas teaches an optical detection equipment for monitoring a container transfer device, wherein the optical detection equipment is fixedly mounted and comprises:
one or more optical detection devices;
at least one processor; and computer program code, wherein the computer program code is arranged to cause, when said at least one processor executes the program code that the method of claim 1 is performed (See fig. 2, Para 15).
As per Claim 12, Moutsokapas teaches the optical detection equipment of claim 10, wherein the optical detection equipment is fixedly mounted such that a centerline of the measurement zone resides obliquely downwards from the optical measurement equipment more in a horizontal than in vertical direction (See fig. 2).
As per Claim 14, Moutsokapas teaches the optical detection equipment of claim 10, wherein the optical detection equipment is configured to form a discontinuous detection zone with two or more optical detection devices such that some of the at least two locking pins can arrive at the measurement zone or leave the measurement zone on longitudinally moving the transport platform (See fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moutsokapas.
As per Claim 13, Moutsokapas teaches the optical detection equipment of claim 10.

However, Moutsokapas further disclosed that figure 2 shows the cameras 27 arranged in the identification zone 25, which are used to detect the truck 7 from all sides (Para 52).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to set the optical detection device at a position as claimed in order to get a vision for a desired locations.

Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive. 
In the remark section, regarding claim 1, Applicant argued that the prior art to Moutsokapas does not disclosed the claimed subject matter of automatically detecting and following, by the same optical detection equipment, the position of the at least two locking pins and the relative position of the container and the at least two locking pins. 
With regard to claim 5, Applicant also argued that Paragraph 64 relates to the loading of containers, not unloading. Hence, paragraph 64 has nothing to do with the method recited by Applicant in claim 5. Applicant’s claim 5 is directed to monitoring a transfer device on lifting a container away from the transport platform; and paragraph 67 discloses that an arriving truck including a possibly present container is identified. As expressly written in paragraph 67, the detection of the identification points does NOT 
The Examiner respectfully disagrees. Paragraphs 25 and 26 of Moutsokapas disclosed that the process step described in claims 1 and 2 for determination of the position coordinates can be implemented in two different ways. First, it is advantageous to detect the coordinates of the loading platform or of the container of the transport vehicle in the loading and unloading zone (emphasis added, wherein the two paragraphs along with claims 1 and 2 show that the same optical detection equipment is used). Paragraph 5 of the prior art further disclosed on this load suspension device is arranged a sensor in the form of a video camera system, so as to automatically place the load suspension device on the container or pick up the container from the loading platform (See also paragraph 9 which describes the automated nature of the process).
With respect to the argument regarding claim 5, the prior art disclosed that one benefit of the invention is the quick and flawless handling of the loading and unloading process of transport vehicles, made possible by automation (Paragraph 9 and 26). Therefore, Applicant’s argument on the above points is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882